Citation Nr: 1734567	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-06 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected chronic prostatitis prior to March 2, 2010, and an increased evaluation in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a Board hearing in August 2010 before a Veterans Law Judge who is no longer with the Board.  A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  38 C.F.R. § 20.707 (2016).  Thus, he presented testimony before the undersigned at a Board hearing in September 2013.  The transcripts of the hearings are of record.

This case was most recently before the Board in January 2014.  At that time, the Board also remanded a claim of entitlement to an initial compensable rating for service-connected erectile dysfunction for the issuance of a Statement of the Case (SOC).  An SOC was issued in April 2016.  The Veteran perfected an appeal in his May 2016 Substantive Appeal.  In his appeal, he requested a Board hearing by live videoconference.  The Veteran has not yet been provided a hearing.  Thus, any action on this claim by the Board at this point would be premature.  Thus, the Board will not assume jurisdiction over the matter in the instant decision.  

The claim of entitlement to an increased initial rating for service-connected prostatitis has been properly returned to the Board for appellate consideration.  In this regard, the Board notes that during the pendency of the appeal, the RO increased the disability rating for chronic prostatitis to 20 percent prior to March 2, 2010, and to 40 percent thereafter.  Because the RO did not assign the maximum disability rating possible in either assignment, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains VA treatment records from October 2010 to February 2012 that are not associated with the VBMS electronic claims file.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's chronic prostatitis has not resulted in urinary tract infection.

2.  Prior to July 9, 2008, the Veteran's chronic prostatitis has not resulted in urinary retention requiring intermittent or continuous catheterization, daytime voiding interval less than one hour, awakening to void five or more times per night, or urine leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  

3.  Resolving all doubt in favor of the Veteran, on and after July 9, 2008, to June 15, 2016, the Veteran's urine leakage resulted in awakening to void five or more times per night or daytime voiding intervals of less than one hour but did not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

4.  On and after June 15, 2016, the Veteran's urine leakage required wearing absorbent materials which must be changed more than four times per day.  


CONCLUSIONS OF LAW

1.  Prior to July 9, 2008, the criteria for a disability rating in excess of 20 percent for chronic prostatitis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2016).

2. On and after July 9, 2008, to June 15, 2016, the criteria for a disability rating of 40 percent, but no higher, for chronic prostatitis have been met.  38 U.S.C.A. 
§ 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, DC 7527 (2016).
3.  On and after June 15, 2016, the criteria for a 60 percent disability rating for chronic prostatitis have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, DC 7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for chronic prostatitis.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims in August 2004, May 2006, April 2008, October 2010, June 2015, and June 2016.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the January 2014 remand directed the RO to obtain outstanding VA treatment records since February 2012 and to provide an examination for the Veteran's prostatitis.  Updated VA treatment records were associated with the electronic record in June 2015 and again in November 2016.  In addition, the Veteran presented for examinations for prostatitis in June 2015 and June 2016.  Thus, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran is currently rated under Diagnostic Code 7527, which instructs that the Veteran's prostatitis should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7527.  As an initial matter, the Board notes that the medical evidence of record is absent for any treatment for urinary tract infection.  Rather, the evidence demonstrates that the Veteran's disability manifests primarily as a voiding dysfunction.  Accordingly, the Board will address the Veteran's symptomatology in accordance with the voiding dysfunction criteria.

Voiding dysfunction may be rated based on urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With respect to urine leakage, a 60 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day. 

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night. A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  

Factual History

In a February 2004 VA treatment record, the Veteran presented for treatment for benign prostatic hypertrophy, elevated PSA, erectile dysfunction, and a recent prostate biopsy showing no evidence of carcinoma.  At that time, he complained of continued symptoms of frequency, urgency, and nocturia two times per night.  He also noted hesitancy and double voiding.  In an April 2004 VA record, the Veteran reported nocturia 2-3 times per night.

An August 2004 VA examination was provided.  The Veteran noted improvement in his urinary frequency and obstructive symptoms since the start of medication.  He was then having nocturia two times per night with some improvement with urinary frequency.  He denied hematuria.  He was assessed with chronic prostatitis by history and rectal examination.  

A VA treatment record from February 2005 shows the Veteran seeking follow-up treatment for continued urinary difficulties that were reportedly increasing in severity.  The Veteran complained of discontinuous flow.  Despite this, he indicated that he would fully empty his bladder.  He also complained of urgency but denied incontinence, hematuria, and pain.  His previously noted nocturia had resolved by drinking less fluid at night.  

In his April 2005 Notice of Disagreement (NOD), the Veteran cited to his VA treatment records in asserting that he had been using the restroom four to five times during the night.  He described having urgency and not being able to empty his bladder when voiding.  

In March 2006, the Veteran conducted an informal conference with a Decision Review Officer (DRO).  A summary of the discussion notes the February 2005 urology note that indicated nocturia had resolved with limitation of fluids.  The Veteran also denied using pads for incontinence.  However, he still reported having to urinate twice when using the bathroom.  He would void every one to two hours during the day time.  In contrast to the February 2005 note, the Veteran reported getting up three to four times per night for urination.  He denied any recent urinary tract infections.  

A May 2006 VA examination was conducted.  In describing the clinical history, the examiner reported that the Veteran had experienced significant symptoms of prostatism for approximately four or five years.  The symptoms described were nocturia three to four times per night, increasing frequency and a sense of incomplete bladder emptying.  There was urgency but no significant incontinence.  

VA records show the Veteran underwent a transurethral resection of the prostate in January 2007.  More than one week after the procedure, still in January 2007, the Veteran presented with complaints of impotence, increased urgency, and decreased frequency to void with persistent mild hematuria and dysuria.  

An April 2008 VA examination was conducted.  At that time, the Veteran's symptoms include urgency, day time urinary frequency at one to two hour intervals, and nocturia three times per night.  There was no reported urinary leakage at that time.  In a July 9, 2008 VA record, the Veteran reported persistent nocturia of 5 times per night.  In an August 2008 VA record, the Veteran reported nocturia 3 to 4 times per night, voiding frequency of 1 hour or less, since about 2 months prior.

In a statement received in November 2008, the Veteran described having his prostate shaved to allow the emptying of his bladder.  I would get up four or more times per night to void.  He also described instances of urgency.  He also described having drips in his shorts after not being able to hold his water.  

However, on March 2, 2010, the Veteran was treated at the VA Medical Center for complaints of hematuria for the previous two days.  On examination at that time, treatment providers made findings of hematuria likely from prostate bed infection versus urinary tract infection.  The Veteran was scheduled to be treated with Cipro.  In an April 2010 VA treatment record, the Veteran presented with gross hematuria for the past month, both initially and terminally in the stream of urine with some clots.  At that time the Veteran was urinating up to six times a day, with two to three episodes of nocturia at night.  At that time the assessment was gross hematuria.  The Veteran was scheduled for evaluation by flexible cystoscopy to rule out any malignancy or masses.  VA treatment records in May 2010 show that the Veteran underwent flexible cystoscopy to examine the preoperative diagnosis of gross hematuria.  Surgical findings included that there was regrowth of post transurethral resection, with mild obstruction.  

At the August 2010 Board hearing, the Veteran testified that his chronic prostatitis had worsened.  Referring back to his March 2010 treatment after episodes of urinating blood, the Veteran seemed to identify that time period as when his condition worsened.  The Veteran testified that he was not using absorbent pads for his condition, but when driving he would need to pull off to the side of the road to relieve himself due to urgency.  The Veteran did testify that he would need to get up as much as five to six times per night to relieve himself.  However, on average, he would arise two to three times.  

An October 2010 VA examination was conducted.  Symptoms identified at that time were urinary urgency, weak or intermittent stream, dribbling, daytime voiding at one to two hour intervals, and nocturia five or more times per night.  The examiner identified that there was leakage in the form of post void dribbling.  However, the wearing of absorbent materials was not required.  

Intervening VA treatment records again document treatment and complaints for chronic prostatitis.  However, the severity and frequency of such symptoms are not sufficiently distinguished from symptoms already noted previously.  For instance, a September 2011 VA treatment record shows a VA physician noting that the Veteran had suffered from lower urinary tract symptoms of nocturia, urgency, and a slow urine stream over the previous year.  

At the most recent Board hearing conducted in September 2013, the Veteran testified that he was changing his underwear during the day.  He was experiencing leakage or a drip.  He described having to change his underwear upon returning to his home in the late afternoon, followed by another change in the morning after he awoke from his night's sleep.  Regarding urinary frequency, the Veteran noted that he had nocturia five to six times prior to March 2010, when he was awarded a 40 percent rating for that same symptom.  

Subsequent VA treatment records from October 2013 show the Veteran presenting at the VA Medical Center with complaints of post-void drip of pungent urine.  He denied fever, chills, dysuria, or hematuria.  However, he reported having nocturia four to five times per night.  The attending physician assessed impotence, nocturia, frequency, and post-void drip.  

In July 2014, the Veteran presented for treatment for uncomfortable voiding for the previous one month.  At that time, symptoms were described as nocturia four to five times per night and potential dysuria.  Subsequent VA treatment records from August 2014 show the Veteran presenting for follow-up treatment of urgency, weak stream, nocturia, and incomplete emptying.  

A May 2015 VA examination was conducted.  The Veteran reported having irritative and obstructive symptoms that were unresponsive to medication prior to his transurethral resection of the prostate in January 2007.  However his symptoms abated for two years, after which he began to experience urine leakage and sensations of incomplete bladder emptying.  The urine leakage required absorbent materials which needed to be changed two to four times per day.  The Veteran also experienced urinary frequency, with daytime voiding at intervals between two and three hours and nighttime awakening to void three to four times.  There were no signs of obstructed voiding or any other obstructive symptoms. 

A December 2015, VA Male Reproductive Organ Conditions Disability Benefits Questionnaire (DBQ) was submitted.  The examiner noted that the Veteran's chronic prostatitis resulted in urinary hesitancy, urgency for the last five years, and urinary incontinence.  The voiding dysfunction required absorbent material which needed to be changed less than two times per day.  The examiner also identified urinary frequency resulting in daytime voiding intervals between one and two hours, nocturia three or four times per night, and obstructed voiding that resulted in hesitancy, slow or weak stream, and decreased force of stream.  

In a May 2016 VA record, the Veteran presented with gross hematuria secondary to his prostatitis.  He had been troubled with intermittent obstruction as well as storage voiding symptoms with recent gross hematuria.  Thereafter, he underwent a transurethral resection in mid-May 2016.  

A June 15, 2016 VA examination was conducted.  At that time, the Veteran's voiding dysfunction was described as requiring absorbent material which needed to be changed more than four times per day.  The Veteran's daytime voiding intervals were less than one hour, and he would awaken at night to void five or more times.  He still was showing no signs of obstructive voiding.   

In a November 2016 statement, the Veteran described how he was a realtor and that when he would be showing a house, he would need to excuse himself to use the restroom.  Because some houses would be vacant with no running water, he would urinate inside his absorbent pad.  He mentioned his transurethral resection conducted in May 2016, noting that this required a hospital stay and that his treating physician had noted that the Veteran would need another resection in the future.  

Analysis

After a thorough review of the record, the Board makes three findings.  First, the Board finds that an initial disability rating in excess of 20 percent prior to July 9, 2008, is not warranted.  Second, resolving all doubt in favor of the Veteran, on and after July 9, 2008, to June 15, 2016, a disability rating of 40 percent, but no higher, is warranted.  Third, on and after June 15, 2016, an increased 60 percent rating is warranted.  The Board will provide analyses for each time period separately.  

First, for the period prior to July 9, 2008, the evidence does not show urinary retention requiring intermittent or continuous catheterization.  Thus, an increased 30 percent rating for obstructed voiding is not warranted.  

Next, the evidence does not support a finding that there was urinary frequency resulting in daytime voiding intervals of less than one hour, or awakening to void five or more time per night prior to July 9, 2008.  At the August 2004 VA examination, the Veteran reported having nocturia two times per night.  He reported that his nocturia had resolved after cessation of fluid drinking prior to sleeping in February 2005.  In his April 2005 NOD, the Veteran reported that he was using the restroom four to five times during the night.  The March 2006 DRO conference report shows the Veteran reporting daytime voiding at one to two hour intervals and nocturia occurring three to four times per night.  The same frequency of nocturia was noted in the May 2006 VA examination.  In April 2008, the Veteran reported daytime frequency at one to two hour intervals and nocturia three times per night.  Having exhausted all available criteria for an increased rating for voiding dysfunction, the Board finds that the preponderance of the evidence is against a finding that an initial disability rating in excess of 20 percent for chronic prostatitis is warranted prior to July 9, 2008.  

As of that date, however, and resolving all doubt in favor of the Veteran, a 40 percent evaluation is for assignment.  In a July 9, 2008 VA record the Veteran reported nocturia five times per night.  In August 2008, he described daytime voiding intervals of possibly less than 1 hour.  Although later statements described voiding frequencies that were less often, resolving all doubt in favor of the Veteran, the Board finds that as of this date, the criteria for a 40 percent evaluation are met.  

Next, for the appeal period from July 9, 2008, to June 15, 2016, the Board finds that a disability rating in excess of 40 percent is not warranted.  The only available rating above 40 percent, 60 percent, is assigned for urine requiring the use of an appliance or the wearing of absorbent materials which much be changed more than four times per day.  38 C.F.R. § 4.115a.  Here, the evidence does not show the criteria.  At the August 2010 Board hearing, the Veteran testified that his chronic prostatitis had worsened but that he was not using absorbent pads for his condition.  However, when driving he would need to pull off to the side of the road to relieve himself due to urgency.  At the VA examination in October 2010, the Veteran was found to not require absorbent materials.  On VA examination in June 2015, the urine leakage required absorbent materials which needed to be changed two to four times per day.  In the December 2015 DBQ, the examiner found that urine leakage required absorbent material which needed to be changed less than two times per day.  The Veteran has submitted statements during this time period to the contrary.  Absent any evidence showing that the Veteran had urine leakage requiring the use of an appliance or the wearing of absorbent materials which much be changed more than four times per day, an increased rating of 60 percent for urine leakage is not warranted.  Thus, the preponderance of the evidence is against the assignment of an increased rating for the period from July 9, 2008, to June 15, 2016.  

On and after June 15, 2016, however, the Board finds that an increased rating of 60 percent is warranted.  On that day, the Veteran presented for a VA examination that showed urine leakage requiring the use of absorbent materials that needed to be changed more than four times per day.  The RO incorrectly interpreted the regulations to require the use of an appliance to treat the Veteran's urine leakage prior to the award of a 60 percent rating.  The criteria for a 60 percent rating are stated in the disjunctive.  In other words, only one of the disjunctive requirements must be met in order for the increased rating to be assigned.  Johnson v. Brown, 7 Vet. App. 95 (1994) (noting that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Therefore, the requirement of wearing absorbent pads which must be changed more than four times per day alone substantiates a 60 percent rating during this period.  

As the 60 percent rating is the maximum available schedular benefit for voiding dysfunction under 38 C.F.R. § 4.115a, the award of this disability rating satisfies the Veteran's appeal for this period on a schedular basis.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to a disability rating in excess of 20 percent for chronic prostatitis prior to July 9, 2008, is denied.  

Entitlement to a disability rating of 40 percent, but no higher, for chronic prostatitis on and after July 9, 2008, to June 15, 2016, is granted.

Entitlement to a 60 percent disability rating for chronic prostatitis beginning June 15, 2016, is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


